           IN THE UNIT ED STATES DISTRICT COU RT
              EASTERN DISTRICT OF ARK ANS AS
                   JONESBORO DIVI SION

MAR LAN IA ELLIS                                                 PLAINTIFF

v.                         No. 3:19-cv-258-DPM

JOSEPH RICH ARD SON and
M&M BED DING LLC                                               DEFE NDA NTS

                                  ORDER
     The Cour t notes the defen dants ' notic e of remo val, NQ 1. But
there is some jurisd iction al fogginess. "[A]n LLC' s citize nship is that
of its mem bers[ .]" GMA C Commercial Credit LLC v. Dillard Department
Stores / Inc./ 357 F.3d 827,829 (8th Cir. 2004). The notic e is uncle ar abou t
the citize nship of M&M Bedd ing's mem bers. Who are they and wher e
are they domi ciled ? Does comp lete diver sity exist? Notic e Goint or
separ ate) due by 8 Octo ber 2019.
      So Orde red.
                                                          ;,
                                           D.P. Mars hall Jr.
                                           Unite d State s Distr ict Judge
